 1
 2
                                                                     JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    R.S. by and through his Guardian           Case No. CV 17-6023 JC
      ad Litem, Lisa B. Herrera,
12
                          Plaintiff,             JUDGMENT
13
                     v.
14
15    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
16    Administration,
17                   Defendant.
18
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security is reversed and the matter is remanded for further administrative
20
     action consistent with the Memorandum Opinion and Order of Remand filed
21
     concurrently herewith.
22
23
     DATED: January 24, 2019
24
25
                                       _______________/s/______________________
26
                                       Honorable Jacqueline Chooljian
27
                                       UNITED STATES MAGISTRATE JUDGE
28
